Exhibit 10.1

WARRANT PURCHASE AGREEMENT

This Warrant Purchase Agreement (this “Agreement”) is dated as of December 10,
2007, among Elixir Gaming Technologies, Inc., a Nevada corporation (the
“Company”), Elixir Group Limited, a Hong Kong corporation (“Elixir Group”) and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser,” and collectively, the “Purchasers”).

R E C I T A L S

WHEREAS, the Company has issued to Elixir Group certain warrants to purchase
shares of the Company’s common stock, at an exercise price of $2.65 per share,
pursuant to that certain Securities Purchase Agreement dated October 11, 2006
between the Company and Elixir Group (“Securities Agreement”) and Securities
Purchase and Product Participation Agreement dated June 12, 2007 between the
Company and Elixir Group (“Participation Agreement”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(1) of the Securities Act of 1933, as amended (the
“Securities Act”), Elixir Group desires to transfer and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from Elixir
Group, warrants to purchase shares of the Company’s common stock as more fully
described in this Agreement.

WHEREAS, Elixir Group wishes to transfer and sell the warrants hereunder subject
to the immediate exercise of the warrants pursuant to their terms.

A G R E E M E N T

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Elixir Group, the Company and each
Purchaser hereby agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

"Action” shall have the meaning ascribed to such term in Section 3.2(j).

"Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

"Buy-In” shall have the meaning ascribed to such term in Section 4.1(f).

"Buy-In Price” shall have the meaning ascribed to such term in Section 4.1(f).

"Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States.

"Closing” means the Closing of the sale and exercise of the Warrants pursuant to
Sections 2.1 and 2.2.

"Closing Date” means the Business Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Warrant
Subscription Amount and Warrant Exercise Amount, (ii) Elixir Group’s obligation
to deliver the applicable Warrant Assignments, and (iii) the Company’s
obligations to deliver the applicable Warrants and Warrant Shares have been
satisfied or waived.

"Commission” means the Securities and Exchange Commission.

"Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

"Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

"Deadline Date” shall have the meaning ascribed to such term in Section 4.1(f).

"Disclosure Schedules” means the Disclosure Schedules of the Company delivered
in connection with the Closing.

"Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

“Escrow Agreement” shall mean that certain escrow agreement, in the form of
Exhibit A attached hereto, to be entered into between the Company, Elixir Group,
the Placement Agent and Lowenstein Sandler PC, as escrow agent

"Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indebtedness” of any Person means, without duplication (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (c) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (d) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (f) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (g) all
indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (h) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (a) through (g)
above.

"Intellectual Property” shall have the meaning ascribed to such term in Section
3.2(o)(i).

"Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

"Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.2(b).

"Material Permits” shall have the meaning ascribed to such term in Section
3.2(m).

"Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Placement Agent” means ThinkEquity Partners, LLC.

"Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

"Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares.

"Required Approvals” shall have the meaning ascribed to such term in Section
3.2(e).

"Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities” means the Warrants and the Warrant Shares.

"SEC Reports” shall have the meaning ascribed to such term in Section 3.2(h).

"Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock). 

"Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.2(a).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted for
trading on its primary Trading Market, or (ii) if the Common Stock is not quoted
on any Trading Market, a day on which the Common Stock is quoted for trading on
the principal securities exchange or securities market on which the Common Stock
is then traded; provided that in the event the Common Stock is not listed or
quoted for trading as set forth in (i) and (ii) hereof, then Trading Day shall
mean “Business Day.”

"Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the NASDAQ Global Select Market,
the NASDAQ Global Market, or the NASDAQ Capital Market.

"Transaction Documents” means this Agreement, the Warrant Assignments and the
Registration Rights Agreement executed in connection with the transactions
contemplated hereunder.

“Warrants” means the Common Stock purchase warrants, substantially in the form
of Exhibit C attached hereto, presently owned by Elixir Group and to be sold to
the Purchasers at the Closing, pursuant to which the holders have the right to
purchase up to 16,000,000 shares of Common Stock, at an exercise price of $2.65
per share.

“Warrant Assignment” means the assignment form attached to the Warrants duly
executed by Elixir Group for purposes of formally assigning the Warrants to the
Purchasers hereunder.

“Warrant Exercise Amount” means, as to each Purchaser, the aggregate amount to
be paid for Warrant Shares purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Warrant Exercise Amount,” in United States Dollars and in immediately available
funds.

“Warrant Shares” means the shares of Common Stock underlying the Warrants
issuable upon exercise of the Warrants.

"Warrant Subscription Amount” means, as to each Purchaser, the aggregate amount
to be paid for the Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Warrant Subscription Amount,” in United States Dollars and in immediately
available funds.

ARTICLE II.

PURCHASE AND EXERCISE OF THE WARRANTS

2.1 Purchase and Sale of Warrants. Upon the terms and subject to the conditions
set forth herein, Elixir Group agrees to sell, and each Purchaser agrees to
purchase, severally and not jointly, the number of Warrants set forth on each
respective Purchaser’s signature page attached hereto, for the Warrant
Subscription Amount set forth thereon, based on the purchase price of $0.86 per
warrant. On the Closing Date (the “Closing Date”), each Purchaser shall deliver
to Elixir Group, via wire transfer or a certified check, immediately available
funds equal to their Warrant Subscription Amount, and Elixir Group shall deliver
to each Purchaser their respective Warrants, along with a duly executed Warrant
Assignment, to be transferred at the Closing (the "Closing”).

2.2 Exercise of Warrants. Subject to the terms and conditions set forth in this
Agreement, at the Closing each Purchaser hereby agrees to exercise in full all
of the Warrants purchased under this Agreement and thereby purchase the number
of Warrant Shares set forth on such Purchaser’s signature page attached hereto.
On the Closing Date, each Purchaser shall deliver to the Company, via wire
transfer or a certified check, immediately available funds equal to their
Warrant Exercise Amount, based on the exercise price of $2.65 per Warrant Share,
and the Company shall deliver to each Purchaser their respective Warrant Shares
to be issued at the Closing.

2.3 Closing. Upon satisfaction of the conditions set forth in Sections 2.4 and
2.5, the Closing shall occur at the offices of Greenberg Traurig, LLP, 3161
Michelson Drive, Suite 1000, Irvine, California 92612, or such other location as
the parties shall mutually agree.

2.4 Deliveries.

(a) On or prior to the Closing Date, Elixir Group shall deliver or cause to be
delivered to each Purchaser the following:

(i) this Agreement duly executed by Elixir Group; and

(ii) one or more warrant certificates evidencing the Warrants purchased by each
Purchaser hereunder, along a Warrant Assignment duly executed by Elixir Group.

(b) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) one or more stock certificates evidencing that number of Warrant Shares
purchased by each Purchaser hereunder, registered in the name of such Purchaser;

(iii) the Registration Rights Agreement duly executed by the Company;

(iv) an opinion of Greenberg Traurig, LLP, dated as of the Closing Date, in
substantially the form attached hereto as Exhibit D; and

(v) a certificate, in substantially the form attached hereto as Exhibit E,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3.2(c) as adopted by the Company’s
Board of Directors, and (ii) the Articles of Incorporation and Bylaws of the
Company, each as amended to date and in effect at the Closing.

(c) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered the following:

(i) To Elixir Group and the Company, this Agreement duly executed by such
Purchaser;

(ii) To Elixir Group, such Purchaser’s Warrant Subscription Amount by wire
transfer or certified check to the escrow account as set forth in the Escrow
Agreement, (which wire instructions are set forth in Section 8 of the Escrow
Agreement);

(iii) to the Company, such Purchaser’s Warrant Exercise Amount by wire transfer
or certified check to the escrow account as set forth in the Escrow Agreement
(which wire instructions are set forth in Section 8 of the Escrow Agreement);
and

(iv) the Registration Rights Agreement duly executed by such Purchaser.

2.5 Closing Conditions.

(a) The obligations of Elixir Group and the Company hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the representations and warranties of the Purchasers shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall remain true and correct
as of such specific date);

(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date with respect to the performance of
this Agreement and matters contemplated hereby shall have been performed;

(iii) the delivery by the Purchasers of the items set forth in Section 2.4(c) of
this Agreement;

(iv) the Company shall have obtained all governmental, regulatory or third party
consents and approvals necessary for the sale of the Warrants and the Warrant
Shares;

(v) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;

(vi) since the date of execution of this Agreement, no event or series of events
shall have occurred that resulted, or could reasonably be expected to result, in
a Material Adverse Effect; and

(vii) trading in the Common Stock shall not have been suspended by the
Commission or any Trading Market (except for any suspensions of trading of not
more than one trading day solely to permit dissemination of material information
regarding the Company) at any time since the date of execution of this
Agreement, and the Common Stock shall have been at all times since such date
listed for trading on a Trading Market.

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the representations and warranties of Elixir Group and the Company shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall remain true and correct
as of such specific date);

(ii) all obligations, covenants and agreements of Elixir Group and the Company
required to be performed at or prior to the Closing Date with respect to the
performance of this Agreement and matters contemplated hereby shall have been
performed;

(iii) the delivery by Elixir Group and the Company of the items set forth in
Sections 2.4(a) and (b) of this Agreement;

(iv) Elixir Group and the Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Warrants and the Warrant Shares;

(v) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;

(vi) since the date of execution of this Agreement, no event or series of events
shall have occurred that resulted, or could reasonably be expected to result, in
a Material Adverse Effect; and

(vii) trading in the Common Stock shall not have been suspended by the
Commission or any Trading Market (except for any suspensions of trading of not
more than one trading day solely to permit dissemination of material information
regarding the Company) at any time since the date of execution of this
Agreement, and the Common Stock shall have been at all times since such date
listed for trading on a Trading Market.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of Elixir Group. Elixir Group hereby makes
the representations and warranties set forth below to each Purchaser:

(a) Organization and Qualification. Elixir Group is duly incorporated, validly
existing and in good standing under the laws of Hong Kong, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. Elixir Group is not in violation or default of
any of the provisions of its memorandum or articles of association or other
organizational or charter documents.

(b) Authorization; Enforcement. Elixir Group has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Warrant Assignment and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of this
Agreement and the Warrant Assignment by Elixir Group and the consummation by it
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of Elixir Group and no further action is
required by Elixir Group, its Board of Directors or its stockholders in
connection therewith. This Agreement and the Warrant Assignments have been (or
upon delivery will have been) duly executed by Elixir Group and, when delivered
in accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of Elixir Group enforceable against Elixir Group in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law and
principles of public policy.

(c) No Conflicts. The execution, delivery and performance of the this Agreement
and the Warrant Assignments by Elixir Group, the transfer and sale of the
Warrants and the consummation by Elixir Group of the other transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of Elixir Group’s memorandum or articles of association or other
organizational or charter documents, or (ii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which Elixir Group is subject (including federal and state
securities laws and regulations), or by which any property or asset of Elixir
Group is bound or affected; except in the case of each of clause (ii), such as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

(d) Filings, Consents and Approvals. Elixir Group is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Elixir Group of this Agreement and the Warrant
Assignments.

(e) Transfer of Warrants. Elixir Group is the record and sole beneficial owner
of the Warrants and, when sold and paid for in accordance with this Agreement,
Elixir Group shall transfer to the Purchasers all of Elixir Group’s right, title
and interest in and to the Warrants and the Warrant Shares, free and clear of
all Liens other than restrictions on transfer provided for in the Securities
Agreement, the Participation Agreement and the Warrants.

(f) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of Elixir Group,
threatened against or affecting Elixir Group, the Company or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which materially adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents, the Warrants or the Warrant Shares.

(g) Certain Fees. Except for fees and expenses that may be payable to
ThinkEquity Partners, LLC, no brokerage or finder’s fees or commissions are or
will be payable by Elixir Group to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents as a result of any action taken by Elixir Group or its
Affiliates.

(h) Private Placement. Subject to the accuracy of the Purchasers representations
and warranties set forth in subparts (b), (c), (d), (g) and (h) of Section 3.3,
the offer and sale of the Warrants by Elixir Group to the Purchasers as
contemplated hereby constitute transactions exempt from the registration
requirements of Section 5 of the Securities Act.

(i) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in subparts (b), (c), (d), (g) and
(h) of Section 3.3, neither Elixir Group, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Warrants to be
integrated with prior offerings by Elixir Group in violation of the Securities
Act or any applicable shareholder approval provisions of any Trading Market on
which any of the securities of Elixir Group are listed or designated.

(j) No General Solicitation. Neither Elixir Group nor any person acting on
behalf of Elixir Group has offered or sold any of the Warrants by any form of
general solicitation or general advertising. Elixir Group has offered the
Warrants for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

(k) Manipulation of Price. Elixir Group has not, and to its knowledge no one
acting on its behalf has taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale of the Warrants or the resale of
any of the Warrant Shares.

(l) Material, Non-Public Information. Elixir Group confirms that neither it nor,
to its knowledge after due inquiry, any of its officers or directors nor any
other Person acting on its or their behalf has provided, and it has not
authorized the Placement Agent to provide, any Purchaser or its respective
agents or counsel with any information that it believes constitutes or could
reasonably be expected to constitute material, non-public information concerning
the Company except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the press
release and Current Report on Form 8-K as contemplated by Section 4.4 hereof.
Elixir Group understands and confirms that the Purchasers will rely on the
foregoing representations in effecting transactions in securities of the
Company.

(m) Acknowledgment Regarding Purchasers’ Purchase of Securities. Elixir Group
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. Elixir Group further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
Elixir Group (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Warrants.

(n) No Additional Agreements. Elixir Group does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

3.2 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the disclosure schedules delivered to the Purchasers
concurrently herewith (the “Disclosure Schedules”), which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to each Purchaser:

(a) Subsidiaries. All of the direct and indirect Subsidiaries of the Company are
set forth on Schedule 3.2(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the business,
properties, assets, operations, prospects, results of operations or financial
condition of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its Board of Directors or its stockholders in connection therewith.
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law and principles of public policy.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Warrant Shares and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.4 of this Agreement, (ii) the filing
with the Commission of the Registration Statement, and (iii) the filing of
Form D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).

(f) Status of Warrants; Issuance of the Warrant Shares. The Warrants have been
validly issued and are fully paid and nonassessable and free and clear of all
Liens other than restrictions on transfer provided for in the Securities
Agreement, the Participation Agreement and the Warrants. The Warrants are
assignable by Elixir Group and are fully vested and immediately exercisable in
accordance with their terms. The Company hereby consents to the assignment and
sale of the Warrants to the Purchasers, and their exercise, pursuant to this
Agreement. The Warrant Shares are duly authorized and, when issued and paid for
in accordance with the applicable Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its authorized capital stock the Warrant Shares
issuable pursuant to the Warrants and this Agreement.

(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.2(g). No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Warrant Shares or as set forth on Schedule 3.2(g): (i) there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents; (ii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound;
(iii) there are no loans or obligations of the Company or any of its
Subsidiaries to officers, directors, stockholders or employees of the Company or
any of its Subsidiaries other than for payment of salary for services rendered
and for bonus payments, reimbursement for reasonable expenses incurred on behalf
of the Company or for other standard employee benefits made generally available
to all employees; (iv) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company or any of its Subsidiaries; (v) there are no outstanding shares
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries. The sale and exercise of the Warrants will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Except as set forth on
Schedule 3.2(g), there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the period commencing on January 1, 2006 through the
date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
complied in all material respects with applicable accounting requirements and
the rules and regulations of the Commission with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest financial statements included within the SEC Reports,
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected by the Company to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which materially adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Warrant Shares. The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the Exchange Act or the Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

(o) Patents and Trademarks.

(i) The Company or its Subsidiaries have exclusive ownership or a valid license
to use all patent, copyright, trade secret, trademark or other proprietary
rights that are used in the business of the Company as presently conducted and
are material to the Company and its Subsidiaries taken as a whole (collectively,
“Intellectual Property”). All of such material patents, registered trademarks
and registered copyrights have been duly registered in, filed in or issued by
the United States Patent and Trademark Office, the United States Register of
Copyrights or the corresponding offices of other jurisdictions and, to the
knowledge of the Company, have been maintained and renewed in accordance with
all applicable provisions of law and administrative regulations in the United
States and all such jurisdictions.

(ii) All material licenses or other material agreements under which (A) the
Company or any Subsidiary is granted rights in Intellectual Property and (B) the
Company or any Subsidiary has granted rights to others in Intellectual Property
owned or licensed by the Company or any Subsidiary, are in full force and effect
and there is no material default by the Company or any Subsidiary thereto.

(iii) No proceedings have been instituted or are pending which challenge in a
material manner the rights of the Company or any Subsidiary in respect to the
Company or any Subsidiary’s right to the use of the Intellectual Property. The
Company and each Subsidiary has the right to use, free and clear of material
claims or rights of other persons, all of its customer lists, designs, computer
software, systems, data compilations, and other information that are required
for its products or its business as presently conducted.

(iv) The Company believes it and each Subsidiary has taken such reasonable steps
as are required in accordance with sound business practice and business judgment
to establish and preserve its ownership of all material copyright, trade secret
and other proprietary rights with respect to its products and technology.

(v) To the knowledge of the Company, the present business, activities and
products of the Company and each Subsidiary do not infringe any intellectual
property of any other person, except where such infringement would not have a
Material Adverse Effect. No material proceeding charging the Company or any
Subsidiary with infringement of any adversely held Intellectual Property has
been filed. The Company has not received or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interests of the
Company or any Subsidiary, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Effect. To the Company’s
knowledge, there exists no third party unexpired patent or patent application
which includes claims that would be infringed by the Company or otherwise have a
Material Adverse Effect. To the knowledge of the Company, the Company is not
making unauthorized use of any material confidential information or trade
secrets of any third party. To the Company’s knowledge, the activities of the
Company or any Subsidiary or any employee on behalf of the Company or any
Subsidiary do not violate any material agreements or arrangements known to the
Company which any such employees have with other persons, if any.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. Except
as set forth in the SEC Reports, during the 12 months prior to the date hereof
neither the Company nor any of its Subsidiaries have received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of the Company or any
of its Subsidiaries.

(s) Certain Fees. Except for fees and expenses that may be payable to
ThinkEquity Partners, LLC, no brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents as a result of any action taken by the Company or its
Affiliates.

(t) Private Placement. Subject to the accuracy of the Purchasers representations
and warranties set forth in subparts (b), (c), (d), (g) and (h) of Section 3.3,
the offer and sale of the Shares by the Company to the Purchasers as
contemplated hereby constitute transactions exempt from the registration
requirements of Section 5 of the Securities Act. The issuance and sale of the
Warrant Shares hereunder does not contravene the rules and regulations of the
Trading Market.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Warrant Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940.

(v) Registration Rights. Other than each of the Purchasers and except as set
forth on Schedule 3.2(v), no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company. The
Company is eligible for use of the Registration Statement on Form S-3 to
register the Warrant Shares for resale by the Purchasers.

(w) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

(x) Disclosure. All disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, with respect to
the representations and warranties made herein are true and correct with respect
to such representations and warranties and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in subparts (b), (c), (d), (g) and
(h) of Section 3.3, neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Warrant Shares to be
integrated with prior offerings by the Company in violation of the Securities
Act or any applicable shareholder approval provisions of any Trading Market on
which any of the securities of the Company are listed or designated.

(z) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(aa) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Purchasers and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

(bb) Insolvency. The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the Closing, will not
be Insolvent (as defined below). For purposes of this Section 3.1(bb),
“Insolvent” means, with respect to any Person , (i) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total indebtedness, (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

(dd) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transactions contemplated by this Agreement, no event, liability,
development or circumstance has occurred or exists with respect to the Company
or its business, properties, prospects, operations or financial condition, that
is required to be, and has not been, disclosed, by the Company under applicable
securities laws on a Current Report on Form 8-K filed with the SEC.

(ee) Environmental Laws. The Company is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(ff) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.

(gg) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale of the Warrants or resale of any
of the Warrant Shares.

(hh) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries,
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

(ii) OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(jj) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

(kk) Material, Non-Public Information. The Company confirms that neither it nor,
to its knowledge after due inquiry, any of its officers or directors nor any
other Person acting on its or their behalf has provided, and it has not
authorized the Placement Agent to provide, any Purchaser or its respective
agents or counsel with any information that it believes constitutes or could
reasonably be expected to constitute material, non-public information except
insofar as the existence, provisions and terms of the Transaction Documents and
the proposed transactions hereunder may constitute such information, all of
which will be disclosed by the Company in the press release and Current Report
on Form 8-K as contemplated by Section 4.4 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company. No event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed (assuming for this purpose that the Company’s reports
filed under the Exchange Act are being incorporated into an effective
registration statement filed by the Company under the Securities Act), except
for the announcement of this Agreement and related transactions.

(ll) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Shares.

(mm) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

3.3 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to Elixir Group and the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty shall not limit such Purchaser’s right to sell
the Warrant Shares pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws) in violation of
the Securities Act or any applicable state securities law. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(f) Short Sales and Confidentiality Prior To The Date Hereof. Other than the
purchases and sales of securities contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, engaged in any transaction, including
Short Sales, in the securities of the Company since the earlier to occur of
(i) the time that such Purchaser was first contacted by the Company regarding
the transactions contemplated by this Agreement, or (ii) the 10th day prior to
the date of this Agreement (such earlier date, “Discussion Time”).
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

(g) Access to Information. Such Purchaser acknowledges that it has received and
had the opportunity to review (i) copies of the SEC Reports, and (ii) all
exhibits thereto. Such Purchaser further acknowledges that it or its
representatives have been afforded (iii) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the
Securities, the merits and risks of investing in the Securities, (iv) access to
information about the Company and the Company’s financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment in the Securities; and (v) the opportunity to
obtain such additional information which the Company possesses or can acquire
without unreasonable effort or expense that is necessary to verify the accuracy
and completeness of the information contained in the SEC Reports.

(h) Restrictions on Securities. Such Purchaser understands that the Securities
have not been registered under the Securities Act and may not be offered,
resold, or otherwise transferred except (a) pursuant to an exemption from
registration under the Securities Act or pursuant to an effective registration
statement in compliance with Section 5 under the Securities Act and (b) in
accordance with all applicable securities laws of the states of the United
States and other jurisdictions.

(i) Acknowledgment. Such Purchaser understands and acknowledges that it has
agreed to exercise in full all of the Warrants purchased under this Agreement at
the Closing by delivering to the Company, via wire transfer or a certified
check, the exercise price as provided in this Agreement, and such Purchaser
further understands and acknowledges that no net issuance exercise or “cashless”
exercise will be available or utilized in this transaction.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, the Company may
require the transferor thereof to provide to the Company an opinion of counsel,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.

(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the legended Warrant
Shares, in connection with applicable securities laws, pursuant to a bona fide
margin agreement in compliance with a bona fide margin loan. Such a pledge would
not be subject to approval or consent of the Company and no legal opinion of
legal counsel to the pledgee, secured party, or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by such
Purchaser. No notice shall be required of such pledge but the Purchaser shall
promptly notify the Company of any such subsequent transfer or foreclosure. Each
Purchaser acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Warrant Shares
or for any agreement, understanding or arrangement between any Purchaser and its
pledgee or secured party. Each Purchaser acknowledges and agrees that, except as
otherwise provided in Section 4.1(d), any Warrant Shares subject to a pledge or
security interest as contemplated by this Section 4.1(b) shall continue to bear
the legend set forth in this Section 4.1(b) and be subject to the restrictions
on transfer set forth in Section 4.1(a).

(d) Subject to and in reliance upon compliance of the Purchasers with Sections
7(b) and 7(c) of the Registration Rights Agreement, certificates evidencing
Warrant Shares shall not be required to contain such legend (i) while a
Registration Statement covering the resale of such Warrant Shares is effective
under the Securities Act, or (ii) following any sale of such Warrant Shares
pursuant to Rule 144, or (iii) if such Warrant Shares are eligible for sale
under Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission). Following the Effective
Date or at such earlier time as a legend is no longer required for certain
Warrant Shares, the Company will no later than ten (10) calendar days following
the delivery by a Purchaser to the Company’s transfer agent (with notice to the
Company) of a legended certificate representing such Warrant Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to effect the reissuance and/or transfer and an opinion of counsel to
the extent required by Section 4.1(a)), deliver or cause to be delivered to such
Purchaser a certificate representing such Warrant Shares that is free from such
restrictive legends.

(e) Each Purchaser hereunder acknowledges its primary responsibilities under the
Securities Act and accordingly covenants and agrees not to sell the Warrant
Shares or any interest therein without complying with the requirements of the
Securities Act and any applicable prospectus delivery requirements. While the
above-referenced Registration Statement remains effective, each Purchaser
hereunder may sell the Warrant Shares in accordance with the plan of
distribution contained in the Registration Statement and if it does so it will
comply therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available.

(f) If the Company shall fail for any reason or for no reason to issue to a
Purchaser unlegended certificates within three (3) Trading Days of receipt of
all documents necessary for the removal of the legend set forth in
Section 4.1(d) above (the “Deadline Date”), then, in addition to all other
remedies available to such Purchaser, if on or after the Trading Day immediately
following such three-day period, such Purchaser sells Warrant Shares in an
open-market transaction which the Purchaser anticipated receiving from the
Company without any restrictive legend and is required to purchase shares of
Common Stock to deliver in satisfaction of the sale by the Purchaser (a
“Buy-In”), then the Company shall, within three (3) Trading Days after such
Purchaser’s request and in such Purchaser’s sole discretion, either (i) pay cash
to the Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to such Purchaser a
certificate or certificates representing such shares of Common Stock and pay
cash to the Purchaser in an amount equal to the excess (if any) of the Buy-In
Price over the product of (a) such number of shares of Common Stock, times
(b) the closing bid price on the Deadline Date.

4.2 Furnishing of Information. As long as any Purchaser owns Warrant Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Warrant Shares, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Warrant Shares under Rule 144. The
Company further covenants that it will take such further action as any holder of
Warrant Shares may reasonably request, to the extent required from time to time
to enable such Person to sell such Warrant Shares without registration under the
Securities Act within the requirements of the exemption provided by Rule 144.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Warrant Shares in a manner that would require the registration under the
Securities Act of the sale of the Warrant Shares to the Purchasers or that would
be integrated with the offer or sale of the Warrant Shares for purposes of the
rules and regulations of any Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

4.4 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m. (New
York City time) on the Business Day immediately following the date of this
Agreement issue a press release reasonably acceptable to each Purchaser
disclosing all material terms of the transactions contemplated hereby, and shall
file a Current Report on Form 8-K (the “Closing 8-K”) attaching the Transaction
Documents thereto by the end of such Business Day. No Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company. The Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this subclause (ii).

4.5 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Warrant Shares for general corporate purposes, including general and
administrative expenses, and, except as set forth on Schedule 4.5, not for
(i) the repayment of any outstanding Indebtedness of the Company or any of its
Subsidiaries, or (ii) the redemption or repurchase of any of its or its
Subsidiaries’ equity securities.

4.6 Listing of Common Stock. The Company hereby agrees to use its best efforts
to maintain the listing of the Common Stock on a Trading Market, and as soon as
practicable following the Closing to list all of the Warrant Shares on such
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will include in such
application all of the Warrant Shares, and will take such other action as is
necessary to cause all of the Warrant Shares to be listed on such other Trading
Market as promptly as possible. The Company will take all action necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.

4.7 Short Sales and Confidentiality After The Date Hereof. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will engage in any purchases or sales of, including any Short Sales, the
securities of the Company during the period commencing at the Discussion Time
and ending twenty-four (24) hours after the time that the transactions
contemplated by this Agreement are first publicly announced by dissemination of
the press release as described in Section 4.4 (“Black-out Termination Date”).
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until the Black-out Termination Date, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
Effective Date of the Registration Statement with respect to the Shares is a
violation of Section 5 of the Securities Act, as set forth in Item 65,
Section A, of the Manual of Publicly Available Telephone Interpretations, dated
July 1997, compiled by the Office of Chief Counsel, Division of Corporation
Finance. Notwithstanding the foregoing, no Purchaser makes any representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of the Company after the Black-out Termination Date. Notwithstanding
the foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the covenant set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Shares covered by this Agreement.

4.8 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Warrant Shares as required under Regulation D and to provide a
copy thereof to each Purchaser. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Shares for, sale to the Purchasers at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

4.9 Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the
Purchasers and their affiliates, directors, officers, shareholders, partners,
employees and agents (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Purchaser Party may suffer or incur as a result of or relating to:
(a) any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document; or
(b) any cause of action, suit, or claim brought or made against such Purchaser
Party and arising out of or resulting from the execution, delivery, performance
or enforcement of this Agreement or any of the other Transaction Documents and
without causation by other activity, obligation, condition or liability
pertaining to such Purchaser; provided, however, the Company will not be liable
for (i) special damages or (ii) Losses that arise out of a Purchaser’s violation
of law, or misrepresentation, breach or inaccuracy of any representation,
warranty, covenant or agreement made by Purchaser in any Transaction Document;
and provided further, the indemnity agreement contained herein shall not apply
to amounts paid in settlement of any such Loss if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld). In addition to the indemnity contained herein, the Company will
reimburse each Purchaser Party for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.

ARTICLE V.

MISCELLANEOUS

5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, or the Company by
written notice to the other parties, if the Closing has not been consummated on
or before December 19, 2007, provided, however, that no such termination will
affect the right of any party to sue for any breach by the other party (or
parties).

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes, transfer taxes and other taxes and duties levied in
connection with the delivery of any Shares to the Purchasers. The Company shall
pay all expenses reasonably incurred by Purchasers in connection with the
negotiation, drafting, and execution of the Transaction Documents, including,
without limitation, attorneys’ fees and disbursements, in an aggregate amount
not greater than Twenty Thousand Dollars ($20,000).

5.3 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

5.4 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.5 Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Warrant Shares
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Warrant Shares or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser. The
Company’s obligations to each Purchaser under this Agreement are identical to
its obligations to each other Purchaser other than such differences resulting
solely from the number of Shares purchased by such Purchaser, but regardless of
whether such obligations are memorialized herein or in another agreement between
the Company and a Purchaser.

5.6 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.7 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 3:30 p.m. (New York time)
on a Business Day, (b) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto on a day that is not a Business
Day or later than 3:30 p.m. (New York time) on any Business Day, (c) the 2nd
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

5.8 Amendments; Waivers. No provision of this Agreement may be amended or waived
except in a written instrument signed by the Company and the Purchasers holding
not less than 85% of the Warrant Shares; provided, however, that if any
amendment or waiver operates in a manner that treats any Purchaser differently
from the other Purchasers, the consent of such Purchaser shall also be required
for such amendment or waiver. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

5.9 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.10 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Company without the prior written consent of each Purchaser.
Subject to the foregoing and except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

5.11 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.12 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereby irrevocably waives any right it may have,
and agrees not to request, a jury trial for the adjudication of any dispute
hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

5.13 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares. Each Purchaser shall be responsible
only for its own representations, warranties and covenants hereunder.

5.14 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.15 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.16 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

5.17 Replacement of Shares. If any certificate or instrument evidencing any
Warrant Shares is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

5.18 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.19 Limitations of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of a Purchaser arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Purchaser, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Purchaser shall be personally liable for any liabilities of
such Purchaser.

1

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

     
ELIXIR GROUP LIMITED
  Address for Notice:
 
   
By: /s/ Gordon Yuen


--------------------------------------------------------------------------------


Gordon Yuen,
Chief Executive Officer
  38/F., The Centrium,
60 Wyndam Street
Central, Hong Kong
Fax: (852) 3162 2579



      ELIXIR GAMING TECHNOLOGIES, INC. Address for Notice:             1120 Town
Center By:   /s/ David Reberger     Suite 260           Las Vegas, NV 89144    
David Reberger,     Fax: (702) 733-7197     Chief Financial Officer

2

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Lagunitas Partners LP
       
 
       
Name of Purchaser /s/ Jon D. Gruber
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Gruber & McBaine Cap. Mgmt.
       
 
       
Title: General Partner
  Address for Notice:
 
       
Its:__________________________________________
  GMCM
(Printed Name of Authorized Person and Title
  50 Osgood Pl. - PH
for Person executing for Purchaser)
  San Francisco, CA 94133
Warrant Subscription Amount: $________ Warrants: 375,000 Warrant Exercise
Amount: $________ Warrant Shares: 375,000 Total Amount to be Deposited into
Escrow: $1,316,250
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:

3

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Jon D. & Linda W. Gruber Trust
       
 
       
Name of Purchaser /s/ Jon D. Gruber
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Jon D. Gruber
       
 
       
Title: Trustee
  Address for Notice:
 
       
Its:__________________________________________
  GMCM
(Printed Name of Authorized Person and Title
  50 Osgood Pl. - PH
for Person executing for Purchaser)
  San Francisco, CA 94133
Warrant Subscription Amount: $________ Warrants: 125,000 Warrant Exercise
Amount: $________ Warrant Shares: 125,000 Total Amount to be Deposited into
Escrow: $438,750
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:

4

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Capital Ventures International by: Heights Capital Management, Inc. its
authorized agent
       
 
       
Name of Purchaser /s/ Michael Spolan
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Michael Spolan
       
 
       
Title: General Counsel
  Address for Notice:
 
       
Its:__________________________________________
  c/o Heights Capital Management
(Printed Name of Authorized Person and Title
  101 California Street, Suite 3250
for Person executing for Purchaser)
  San Francisco, CA 94111
Warrant Subscription Amount: $129,000 Warrants: 150,000 Warrant Exercise Amount:
$397,500 Warrant Shares: 150,000 Total Amount to be Deposited into Escrow:
$526,500
  with a copy to:
 
  Address for Delivery of Warrants
 
  and Warrant Shares for
 
  Purchaser:

5

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Octagon Capital Partners
       
 
       
Name of Purchaser /s/ Steven Hart
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Steven Hart
       
 
       
Title: General Partner —
  Address for Notice:
Its:__________________________________________
    —  
(Printed Name of Authorized Person and
  155 West 68th Street, #27E
Title for Person executing for Purchaser)
  New York, NY 10023
Warrant Subscription Amount: $12,251 Warrants: 14,245 Warrant Exercise Amount:
$37,749 Warrant Shares: 14,245 Total Amount to be Deposited into Escrow: $50,000
  with a copy to:
 
  Address for Delivery of Warrants and
 
  Warrant Shares for Purchaser:

6

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Heller Capital Investments
       
 
       
Name of Purchaser /s/ Ronald I. Heller
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Ronald I. Heller
       
 
       
Title: CIO
  Address for Notice:
 
       
Its:__________________________________________
  c/o Steven Hart
(Printed Name of Authorized Person and Title
  700 E. Palisade Avenue
for Person executing for Purchaser)
  Englewood Cliffs, NJ 07632
Warrant Subscription Amount: $232,849 Warrants: 270,755 Warrant Exercise Amount:
$717,501 Warrant Shares: 270,755 Total Amount to be Deposited into Escrow:
$950,350
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:

7

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
Kaia Investment Management LLC
 

 
 

Name of Purchaser
/s/ Oded Levy
 


 
 

Signature of Purchaser or by Authorized Person
executing for Purchaser
Printed Name: Oded Levy
 



 
 

Title: Managing Partner
 

 
 

Its:     
(Printed Name of Authorized Person and Title
 
Address for Notice:
for Person executing for Purchaser)
  —
Warrant Subscription Amount: $86,000
Warrants: 100,000
Warrant Exercise Amount: $265,000
Warrant Shares: 100,000
Total Amount to be Deposited into Escrow: $351,000
 



with a copy to:
 
  Address for Delivery
of Warrants and
Warrant Shares for
Purchaser:
 
   

8

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Marea Master Fund Ltd.
       
 
       
Name of Purchaser /s/ Aaron Chan
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Aaron Chan
       
 
       
Title: Director —
  Address for Notice:
Its:__________________________________________
    —  
(Printed Name of Authorized Person and Title
  444 Madison Avenue, Suite 32-02
for Person executing for Purchaser)
  New York, NY 10022
Warrant Subscription Amount: $1,290,000 Warrants: 1,500,000 Warrant Exercise
Amount: $3,975,000 Warrant Shares: 1,500,000 Total Amount to be Deposited into
Escrow: $5,265,000
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant Shares
 
  for Purchaser:
 
  Marea Capital Management LLC
 
  444 Madison Avenue, Suite 32-02
 
  New York, NY 10022

9

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
North Point Partners I, LLC
       
 
       
Name of Purchaser /s/ Peter Imber
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Peter Imber
       
 
       
Title: Managing Member —
  Address for Notice:
Its:__________________________________________
    —  
(Printed Name of Authorized Person and Title
  767 3rd Avenue, 6th Floor
for Person executing for Purchaser)
  New York, NY 10017
Warrant Subscription Amount: $34,000
  with a copy to:
Warrants: 40,000
  Athena Ruggiero
Warrant Exercise Amount: $106,000
  Conifer Securities
Warrant Shares: 40,000
  1 Ferry Bldg., Suite 255
Total Amount to be Deposited into Escrow: $140,400
  San Francisco, CA 94111
 
  Address for Delivery of Warrants and Warrant
 
  Shares for Purchaser:
 
  Same as address for Notice

10

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Cardinal Bear LLC
       
 
       
Name of Purchaser /s/ Michael F. Baxter
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Michael F. Baxter
       
 
       
Title: Member
  Address for Notice:
 
       
Its:__________________________________________
  11111 Santa Monica Blvd.
(Printed Name of Authorized Person and Title
  Suite 1100
for Person executing for Purchaser)
  Los Angeles, CA 90025
Warrant Subscription Amount: $215,000 Warrants: 250,000 Warrant Exercise Amount:
$662,500 Warrant Shares: 250,000 Total Amount to be Deposited into Escrow:
$877,500
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:
 
  Dolly Sacher
 
  Merrill Lynch
 
  2049 Century Park East,
 
  Suite 1100
 
  Los Angeles, CA 90067

11

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Gerald Catenacci
       
 
       
Name of Purchaser /s/ Debra Jennings
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Debra Jennings
       
 
       
Title: CFO & CCO
  Address for Notice:
 
       
Its:__________________________________________
  Highway Partners, L.P.
(Printed Name of Authorized Person and Title
  666 Fifth Avenue, 37th Floor
for Person executing for Purchaser)
  New York, NY 10103
Warrant Subscription Amount: $57,232 Warrants: 66,549 Warrant Exercise Amount:
$176,355 Warrant Shares: 66,549 Total Amount to be Deposited into Escrow:
$233,587
  with a copy to:
 
  Address for Delivery of Warrants and
 
  Warrant Shares for Purchaser:

12

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Gerald Catenacci
       
 
       
Name of Purchaser /s/ Debra Jennings
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Debra Jennings
       
 
       
Title: CCO & CFO
  Address for Notice:
 
       
Its:__________________________________________
  Thruway Partners, L.P.
(Printed Name of Authorized Person and Title
  666 Fifth Avenue, 37th Floor
for Person executing for Purchaser)
  New York, NY 10103
Warrant Subscription Amount: $320,929 Warrants: 373,173 Warrant Exercise Amount:
$988,909 Warrant Shares: 373,173 Total Amount to be Deposited into Escrow:
$1,309,838
  with a copy to:
 
  Address for Delivery of Warrants and
 
  Warrant Shares for Purchaser:

13

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Gerald Catenacci
       
 
       
Name of Purchaser /s/ Debra Jennings
       
 
       
Signature of Purchaser or by Authorized Person
  Address for Notice:
executing for Purchaser
    —  
Printed Name: Debra Jennings
  Expressway Partners Master Fund,
—
  Ltd.
Title: CFO & CCO
  c/o Walkers SPV Limited
—
  Walker House
Its:__________________________________________
  87 Mary Street
(Printed Name of Authorized Person and Title
  George Town
for Person executing for Purchaser)
  Grand Cayman, KY1-9002 Cayman Islands
Warrant Subscription Amount: $911,839 Warrants: 1,060,278 Warrant Exercise
Amount: $2,809,736 Warrant Shares: 1,060,278 Total Amount to be Deposited into
Escrow: $3,721,575
  with a copy to:
 
  Address for Delivery of Warrants and
 
  Warrant Shares for Purchaser:
 
  Principled Asset Administration,
 
    L.L.C.  
 
  666 Fifth Avenue, 37th Floor
 
  New York, NY 10103

14

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
UBS O’Connor LLC f/b/o: O’Connor Pipes Corporate Strategies Master Limited
       
 
       
Name of Purchaser /s/ Jeffrey F. Putman
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Jeffrey F. Putman
  Address for Notice:
 
       
Title: Executive Director
  c/o UBS O’Connor LLC
—
  One North Wacker Drive
Its:__________________________________________
  32nd Floor
(Printed Name of Authorized Person and Title
  Chicago, IL 60606
for Person executing for Purchaser)
  Attn: Rob Murray
Warrant Subscription Amount: $258,000 Warrants: 300,000 Warrant Exercise Amount:
$795,000 Warrant Shares: 300,000 Total Amount to be Deposited into Escrow:
$1,053,000
  with a copy to:
 
  Address for Delivery
 
  of Warrants and
 
  Warrant Shares for
 
  Purchaser:
 
  Same as above.

15

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
Todd Binden
 

 
 

Name of Purchaser
/s/ Todd Binden
 


 
 

Signature of Purchaser or by Authorized Person
executing for Purchaser
Printed Name:
 



Title:
 

Its:     
(Printed Name of Authorized Person and Title
 
Address for Notice:
for Person executing for Purchaser)
  —
Warrant Subscription Amount: $172,000
Warrants: 200,000
Warrant Exercise Amount: $530,000
Warrant Shares: 200,000
Total Amount to be Deposited into Escrow: $702,000
 



with a copy to:
 
  Address for Delivery
of Warrants and
Warrant Shares for
Purchaser:
 
   

16

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Asgard Partners LP
       
 
       
Name of Purchaser /s/ Ron Silverton
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Ron Silverton
  Address for Notice:
 
       
Title: Managing Member
  Asgard Investment Advisors LLC
—
  11150 Santa Monica Blvd.
Its:__________________________________________
  Suite 888
(Printed Name of Authorized Person and Title
  Los Angeles, CA 90025
for Person executing for Purchaser)
  Attn: Ron Silverton
Warrant Subscription Amount: $245,100 Warrants: 285,000 Warrant Exercise Amount:
$755,250 Warrant Shares: 285,000 Total Amount to be Deposited into Escrow:
$1,000,350
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant Shares
 
  for Purchaser:

17

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Buckland Partners Focus Fund LP
       
 
       
Name of Purchaser /s/ James A. Shifren
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: James A. Shifren
       
 
       
Title: Principal —
  Address for Notice:
Its: Member of General Partner
    —  
—
  9 Old Kings Hwy. So.
(Printed Name of Authorized Person and Title
  Suite 300
for Person executing for Purchaser)
  Darien, CT 06820
Warrant Subscription Amount: $43,000 Warrants: 50,000 Warrant Exercise Amount:
$132,500 Warrant Shares: 50,000 Total Amount to be Deposited into Escrow:
$175,500
  with a copy to:
 
  Address for Delivery
 
  of Warrants and
 
  Warrant Shares for
 
  Purchaser:

18

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
The Canyon Value Realization Fund (Cayman), Ltd.
       
 
       
Name of Purchaser /s/ Joshua S. Friedman
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Joshua S. Friedman
       
 
       
Title: Managing Partner of Canyon Capital Advisors LLC —
  Address for Notice:
Its: Investment Advisor
    —  
—
  c/o Canyon Capital Advisors LLC
(Printed Name of Authorized Person and Title
  9665 Wilshire Blvd., Suite 200
for Person executing for Purchaser)
  Beverly Hills, CA 90212
Warrant Subscription Amount: $2,408,000 Warrants: 2,800,000 Warrant Exercise
Amount: $7,420,000 Warrant Shares: 2,800,000
  with a copy to:
Total Amount to be Deposited into Escrow: $9,828,000
    N/A  
 
  Address for Delivery of
 
  Warrants and Warrant Shares
 
  for Purchaser:
 
  Marietta Levy-Green
 
  City National Bank
 
  555 South Flower Street,
 
  12th Floor
 
  Los Angeles, CA 90071

19

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Canyon Value Realization MAC 18 Ltd.
       
 
       
Name of Purchaser /s/ Joshua S. Friedman
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Joshua S. Friedman
       
 
       
Title: Managing Partner of Canyon Capital Advisors LLC —
  Address for Notice:
Its: Investment Advisor
    —  
—
  c/o Canyon Capital Advisors LLC
(Printed Name of Authorized Person and Title
  9665 Wilshire Blvd., Suite 200
for Person executing for Purchaser)
  Beverly Hills, CA 90212
Warrant Subscription Amount: $172,000 Warrants: 200,000 Warrant Exercise Amount:
$530,000 Warrant Shares: 200,000
  with a copy to:
Total Amount to be Deposited into Escrow: $702,000
    N/A  
 
  Address for Delivery of
 
  Warrants and Warrant Shares
 
  for Purchaser:
 
  Marietta Levy-Green
 
  City National Bank
 
  555 South Flower Street,
 
  12th Floor
 
  Los Angeles, CA 90071

20

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Canyon Value Realization Fund, L.P.
       
 
       
Name of Purchaser /s/ Joshua S. Friedman
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Joshua S. Friedman
       
 
       
Title: Managing Partner of Canyon Capital Advisors LLC —
  Address for Notice:
Its: Investment Advisor
    —  
—
  c/o Canyon Capital Advisors LLC
(Printed Name of Authorized Person and Title
  9665 Wilshire Blvd., Suite 200
for Person executing for Purchaser)
  Beverly Hills, CA 90212
Warrant Subscription Amount: $860,000 Warrants: 1,000,000 Warrant Exercise
Amount: $2,650,000 Warrant Shares: 1,000,000
  with a copy to:
Total Amount to be Deposited into Escrow: $3,510,000
    N/A  
 
  Address for Delivery of
 
  Warrants and Warrant Shares
 
  for Purchaser:
 
  Marietta Levy-Green
 
  City National Bank
 
  555 South Flower Street,
 
  12th Floor
 
  Los Angeles, CA 90071

21

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
Chesapeake Partners Limited Partnership
 

 
 

Name of Purchaser
/s/ Mark Lerner
 


 
 

Signature of Purchaser or by Authorized Person
executing for Purchaser
Printed Name: Mark Lerner
 



 
 

Title: Member, CP Management LLC
 

 
 

Its:
 

(Printed Name of Authorized Person and Title for
  Address for Notice:
Person executing for Purchaser)
  —
Warrant Subscription Amount: $860,000
Warrants: 1,000,000
Warrant Exercise Amount: $2,650,000
Warrant Shares: 1,000,000
Total Amount to be Deposited into Escrow: $3,510,000
 



with a copy to:
 
  Address for Delivery
of Warrants and
Warrant Shares for
Purchaser:
 
   

22

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
Chesapeake Partners International Ltd.
 

 
 

Name of Purchaser
/s/ Mark Lerner
 


 
 

Signature of Purchaser or by Authorized Person
executing for Purchaser
Printed Name: Mark Lerner
 



 
 

Title: Member, CP Management LLC
 

 
 

Its:
 

(Printed Name of Authorized Person and Title for
  Address for Notice:
Person executing for Purchaser)
  —
Warrant Subscription Amount: $860,000
Warrants: 1,000,000
Warrant Exercise Amount: $2,650,000
Warrant Shares: 1,000,000
Total Amount to be Deposited into Escrow: $3,510,000
 



with a copy to:
 
  Address for Delivery
of Warrants and
Warrant Shares for
Purchaser:
 
   

23

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Del Rey Management, L.P.
       
 
       
Name of Purchaser /s/ Gregory A. Bied
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Gregory A. Bied
       
 
       
Title: Managing Partner
  Address for Notice:
 
       
Its:
  877 West Main Street
(Printed Name of Authorized Person and Title
  Suite 600
for Person executing for Purchaser)
  Boise, ID 83702
Warrant Subscription Amount: $172,000 Warrants: 200,000 Warrant Exercise Amount:
$530,000 Warrant Shares: 200,000 Total Amount to be Deposited into Escrow:
$702,000
  with a copy to:
 
  Address for Delivery
 
  of Warrants and
 
  Warrant Shares for
 
  Purchaser:
 
  877 West Main Street
 
  Suite 600
 
  Boise, ID 83702

24

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Bear Stearns Sec Corp., fbo J. Steven Emerson Roth IRA
       
 
       
Name of Purchaser /s/ J. Steven Emerson
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: J. Steven Emerson
       
 
       
Title: Prof. Investor
       
 
       
Its: Sole Beneficiary, self dir IRA
  Address for Notice:
 
       
(Printed Name of Authorized Person and Title
  1552 Ensley Ave.
for Person executing for Purchaser)
  Los Angeles, CA 90024
Warrant Subscription Amount: $129,000 Warrants: 150,000 Warrant Exercise Amount:
$397,500 Warrant Shares: 150,000 Total Amount to be Deposited into Escrow:
$526,500
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:

25

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Bear Stearns Sec Corp., fbo J. Steven Emerson Roth IRA R/O II
       
 
       
Name of Purchaser /s/ J. Steven Emerson
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: J. Steven Emerson
       
 
       
Title: Prof. Investor
       
 
       
Its: Sole Beneficiary, self dir IRA
  Address for Notice:
 
       
(Printed Name of Authorized Person and Title
  1552 Ensley Ave.
for Person executing for Purchaser)
  Los Angeles, CA 90024
Warrant Subscription Amount: $215,000 Warrants: 250,000 Warrant Exercise Amount:
$662,500 Warrant Shares: 250,000 Total Amount to be Deposited into Escrow:
$877,500
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:

26

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
Enable Growth Partners LP
 

 
 

Name of Purchaser
/s/ Brendan O’Neil
 


 
 

Signature of Purchaser or by Authorized Person
executing for Purchaser
Printed Name: Brenda O’Neil
 



 
 

Title: Principal and Portfolio Manager
  Address for Notice:
 
   
Its:
(Printed Name of Authorized Person and Title for
Person executing for Purchaser)
  One Ferry Building
Suite 255
San Francisco, CA
Warrant Subscription Amount: $245,100
Warrants: 285,000
Warrant Exercise Amount: $755,250
Warrant Shares: 285,000
Total Amount to be Deposited into Escrow: $1,000,350
 



with a copy to:
 
  Address for Delivery
of Warrants and
Warrant Shares for
Purchaser:
 
   

27

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Alan Weichselbaum — Gimmel Partners
       
 
       
Name of Purchaser /s/ Alan Weichselbaum
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Alan Weichselbaum
       
 
       
Title: Managing Member —
  Address for Notice:
Its:
    —  
(Printed Name of Authorized Person and Title
  767 3rd Avenue, 6th Floor
for Person executing for Purchaser)
  New York, NY 10017
Warrant Subscription Amount: $86,000 Warrants: 100,000 Warrant Exercise Amount:
$265,000 Warrant Shares: 100,000 Total Amount to be Deposited into Escrow:
$351,000
  with a copy to:
 
  Address for Delivery of Warrants and Warrant
 
  Shares for Purchaser:
 
  767 3rd Avenue, 6th Floor
 
  New York, NY 10017

28

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Strata Capital Management
       
 
       
Name of Purchaser /s/ Steve Bardack
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Steve Bardack
       
 
       
Title: President
  Address for Notice:
 
       
Its:
  9665 Wilshire Blvd.
(Printed Name of Authorized Person and Title
  Suite 505
for Person executing for Purchaser)
  Beverly Hills, CA 90212
Warrant Subscription Amount: $2,713,300 Warrants: 3,155,000 Warrant Exercise
Amount: $8,360,750 Warrant Shares: 3,155,000 Total Amount to be Deposited into
Escrow: $11,074,050
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:

29

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Karnak Partners
       
 
       
Name of Purchaser /s/ Bernard Selz
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Bernard Selz
       
 
       
Title: Managing Member, Luxor LLC
  Address for Notice:
 
       
Its: General Partner
  c/o Selz Capital, LLC
—
  600 Fifth Avenue
(Printed Name of Authorized Person and Title
  25th Floor
for Person executing for Purchaser)
  New York, NY 10020-2309
Warrant Subscription Amount: $60,200 Warrants: 70,000 Warrant Exercise Amount:
$185,500 Warrant Shares: 70,000 Total Amount to be Deposited into Escrow:
$245,700
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:
 
  c/o Selz Capital, LLC
 
  600 Fifth Avenue
 
  25th Floor
 
  New York, NY 10020-2309

30

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Ermitage Selz Fund Limited
       
 
       
Name of Purchaser /s/ Bernard Selz
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Bernard Selz
       
 
       
Title: Managing Member, Selz Capital LLC
  Address for Notice:
 
       
Its: Investment Adviser
  c/o Selz Capital, LLC
—
  600 Fifth Avenue
(Printed Name of Authorized Person and Title
  25th Floor
for Person executing for Purchaser)
  New York, NY 10020-2309
Warrant Subscription Amount: $94,600 Warrants: 110,000 Warrant Exercise Amount:
$291,500 Warrant Shares: 110,000 Total Amount to be Deposited into Escrow:
$386,100
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:
 
  c/o Selz Capital, LLC
 
  600 Fifth Avenue
 
  25th Floor
 
  New York, NY 10020-2309

31

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
GAM Selection Hedge Investments Inc.
       
 
       
Name of Purchaser /s/ Bernard Selz
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Bernard Selz
       
 
       
Title: Managing Member, Selz Capital LLC
  Address for Notice:
 
       
Its: Investment Adviser
  c/o Selz Capital, LLC
—
  600 Fifth Avenue
(Printed Name of Authorized Person and Title
  25th Floor
for Person executing for Purchaser)
  New York, NY 10020-2309
Warrant Subscription Amount: $146,200 Warrants: 170,000 Warrant Exercise Amount:
$450,500 Warrant Shares: 170,000 Total Amount to be Deposited into Escrow:
$596,700
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:
 
  c/o Selz Capital, LLC
 
  600 Fifth Avenue
 
  25th Floor
 
  New York, NY 10020-2309

32

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Kirsch-Cassis PSP
       
 
       
Name of Purchaser /s/ Bernard Selz
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Bernard Selz —
  Address for Notice:
Title:
    —  
Its: Trustee
  c/o Selz Capital, LLC
—
  600 Fifth Avenue
(Printed Name of Authorized Person and Title
  25th Floor
for Person executing for Purchaser)
  New York, NY 10020-2309
Warrant Subscription Amount: $172,000 Warrants: 200,000 Warrant Exercise Amount:
$530,000 Warrant Shares: 200,000 Total Amount to be Deposited into Escrow:
$702,000
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:
 
  c/o Selz Capital, LLC
 
  600 Fifth Avenue
 
  25th Floor
 
  New York, NY 10020-2309

33

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Selz Foundation
       
 
       
Name of Purchaser /s/ Bernard Selz
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Bernard Selz —
  Address for Notice:
Title: President
    —  
—
  c/o Selz Capital, LLC
Its:
  600 Fifth Avenue
(Printed Name of Authorized Person and Title
  25th Floor
for Person executing for Purchaser)
  New York, NY 10020-2309
Warrant Subscription Amount: $129,000 Warrants: 150,000 Warrant Exercise Amount:
$397,500 Warrant Shares: 150,000 Total Amount to be Deposited into Escrow:
$526,500
  with a copy to:
 
  Address for Delivery of
 
  Warrants and Warrant
 
  Shares for Purchaser:
 
  c/o Selz Capital, LLC
 
  600 Fifth Avenue
 
  25th Floor
 
  New York, NY 10020-2309

34

Exhibit A

Form of Escrow Agreement

35

Exhibit B

Form of Registration Rights Agreement

36

Exhibit C

Form of Warrant

37

Exhibit D

Form of Legal Opinion of Company Counsel

38

Exhibit E

Form of Secretary’s Certificate

39